Ltbbey, J.
This is an indictment under special act of 1868, c. 448, and comes before this court on report. The first section of the act is as follows : "No person or persons shall cast or throw into the Penobscot river, below the mouth of the Matta-wamkeag river, or into any of its tributaries entering below the mouth of said Mattawamkeag river, any slabs, board or lath edgings, bark, grindings of edgings, wood, bark or lumber, or refuse wood or timber of any sort, or shall place, pile or deposit on the banks of said Penobscot river, or banks of said tributaries, any slabs, board or lath edgings, bark, grindings of edgings, bark, wood or lumber, or refuse wood or timber of any sort, in such negligent or careless manner that the same shall fall or be washed into said river or said tributaries, or with the intent that the same shall fall or be washed into said river or said tributaries, whereby the navigation of said river may become impeded or injuriously affected, or which shall tend to impede or injuriously affect the navigation of, or fill up said river, under a penalty,” &c.
It is admitted that "during the time alleged in the indictment, the respondent was the lessee in possession of a shingle machine, and in operating and running the same, threw into the'Penobscot river large quantities of waste produced in the sawing and manufacture of shingles ; the waste being of two kinds or descriptions. First, that made by the saw in sawing the shingle bolt into shingles. Second, that made by the machinery in edging and trimming the shingles after the shingle saw has gone through the bolt. The latter is done by the edger or jointer.”
The first substance named is commonly called among mill men " shingle saw dust” or "long saw dust” and consists of long fibres of the wood cut out by the saw, of the length, or nearly of the length of the shingle bolt. The second is called "shingle shavings” or "jointer shavings,” and consists of the portions of the shingle taken off by the machine in edging and trimming it and is of the length, or nearly of the length of the shingle. Specimens of each were exhibited at the argument that the court might get a better idea of the materials involved than by a description merely.
*464"It is admitted that either of the sorts of debris named, thrown into the river, has a tendency to fill the river so as to impede or injuriously affect the navigation thereof.”
The question to be determined is whether the materials named or either of them, are Avithin the inhibitions of the act.
Neither is described in the act by the name by which it is known among mill men ; but it is claimed by the attorney for the State that both are embraced under the general description in the act of "refuse wood or timber of any sort.”
On the other hand the counsel for the defendant maintain that, if the legislature intended to include these materials among those prohibited, they would have been named in the act by their well recognized names. That the words "wood” and "timber” have a well established and popular meaning, as representing specific subjects, designating' commodities of commercial value and importance, the sale and admeasurment of which are regulated by law; "and that refuse wood and refuse timber are the opposites in quality of merchantable wood and merchantable timber.”
In construing a statute the great purpose to be sought is to ascertain the intention of the legislature. That intention must be ascertained from the language used: for, if the legislature had in view a certain purpose to be accomplished, but failed to use language which, giving to it any recognized meaning, fails to express such purpose, the court cannot supply it.
When, however, words used in a statute have more than one well defined and recognized meaning, in ascertaining the sense in which they are used by the legislature, recourse should be had to the subject matter to which they relate, and the object sought to be accomplished; and if the title of the act tends to explain the sense in which the words are used that may be resorted to.
The word " wood” has several well defined and recognized meanings. Among them, as given by Worcester, are "1, A large and thick collection of trees; a forest.” "2, The substance of trees; trees sawed or cut for architectural or other purposes; timber.” "3, Trees cut or sawed for fuel.” In what sense is the word used' in the act under consideration.
The subject matter to which the act relates is the business of manufacturing logs, as cut in the forest and floated to the mills, *465into various kinds of lumber; and ilie manner in which, at the time of the passage of the act, at the mills, on the Penobscot river, the manufacturer was accustomed to get rid of the refuse or waste, or such portions of the log as were not utilized for any purpose and were valueless, by casting them into the river to be ■floated away from the mill. It was found that this practice was fast filling up the channel of the river and greatly impeding its navigation; and the object sought to be accomplished by the act was to prevent it.
Having in view the subject matter to which the act relates and the object to be accomplished by it, it cannot be supposed that the word wood was used in its commercial sense, as designating "trees cut or sawed for fuel,” as the materials which it was intended to designate were not subjects of commerce, but such as were cast off as waste or refuse, of no value. We think it was used in its generic sense as designating "the substance of trees,” or of the logs to be manufactured.
But it is contended in argument, that the use of the adjective, "refuse,” to qualify and limit the word "wood,” is inconsistent with this interpretation; that refuse, used to qualify and limit wood or timber, means unmerchantable, of inferior quality, and is not an apt or appropriate word to describe such portions of the substance of the log as are cast off in its manufacture; but that, for that purpose the apt and appropriate word is waste.
The answer to this argument is that standard lexicographers use "refuse” as synonymous with "waste.” Thus, Worcester: "Refuse, a — left as worthless when the rest is taken; worthless; waste and one of the meanings given by him of toaste is refuse. Moreover, the title of the act is : " an act to prevent the throwing of slabs and other refuse into the Penobscot river.” Here it is obvious that "slabs, board or lath edgings, bark, grindings of edgings, wood, bark or lumber” named in the act, which it is claimed are properly called usaste, are all designated by the word refuse.
Then the word "sort” has some significance in pointing the meaning of the other words. It does not appear to be used in *466reference to tbe different hinds of wood, but rather in reference to the form or shape of the refuse wood or timber.
The great purpose sought to be accomplished by the act was to prevent obstructions to the navigation of the river by throwing into it the waste or refuse made in the manufacture of logs into the various Muds of lumber; and that this purpose might not be defeated, the legislature, after naming several articles of refuse or waste, added the general description of "refuse wood or timber of any sort.”
Both of the materials involved in this indictment are a part of the substance of the log; they are refuse or waste; and when thrown into the river tend to obstruct and impede its navigation; and we are of opinion that they are embraced in the general description in the act, and that throwing them into the river is inhibited by it.
In accordance with the stipulation in the report, '

A plea of nolo contendere must he ■ entered.

Appleton, C. J., Barrows, Virgin, Peters and Symonds, JJ., concurred.